*41ORDER
The Disciplinary Review Board on January 6,1998, having filed with the Court its decision concluding that THOMAS J. VIGGIANO of HACKENSACK, who was admitted to the bar of this State in 1974, should be suspended from the practice of law for a period of three months on the basis of his criminal conviction of two counts of simple assault, in violation of N.J.S.A. 2C:12-la(l), conduct that violates RPC 8.4(b), and good cause appearing;
It is ORDERED that THOMAS J. VIGGIANO is hereby suspended from the practice of law for a period of three months effective April 20,1998, and until further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof that he is receiving professional counseling for anger management; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.